Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim brought on behalf of the claimant, a widow and minor child of George Metcalf, deceased, who came to his death on July 9th, 1927, while acting in the course of his employment as an attendant at the Lincoln State School and Colony. It appears that on July 8th, 1927, an inmate of the aforesaid institution, William Beesley struck the decedent with a table leg with such force and violence that the decedent died on July 9th, 1927. As this is a case to be measured only by the Workmen’s Compensation Act of the State of Illinois, the Attorney General makes no objection to the allowance of the claim. This is a case that appeals to the court under the doctrine of equity and social justice. Where a man in the prime of life was killed in the line of duty without justification, it appears that he had been an efficient employe doing his duties faithfully and efficiently. Therefore this court recommends that this claimant be allowed in behalf of herself and minor child of the deceased, the sum of Forty-two Hundred and no/100 Dollars ($4,200.00).